PER CURIAM.
The trial court revoked appellant’s probation. Appellant was given a general sentence of from six months to five years in prison with credit for time previously served in Case No. 75-143 (Appeal No. 76-635). This sentence was imposed for convictions of (1) breaking and entering with intent to commit a felony, (2) possession of burglary tools, and (3) contributing to the delinquency of a minor. In addition, the trial judge imposed a like sentence for breaking and entering with intent to commit a misdemeanor in Case No. 75-243 (Appeal No. 76-634). Sentences in the two cases were to run concurrently.
Finding no merit in the points raised by appellant in his appeal from revocation of probation, we affirm the convictions. The sentence imposed in Case No. 75-143 (Appeal No. 76-635) was, however, an impermissible general sentence. We, therefore, remand for resentencing Case No. 75-143 in accordance with Darden v. State, 306 So.2d 581 (Fla.2d DCA 1975). The sentence imposed must be apportioned among the convictions, Maxwell v. State, 336 So.2d 658 (Fla.2d DCA 1976).
McNULTY, Acting C. J., and SCHEB and OTT, JJ., concur.